  Case 1:19-cr-00059-LO Document 132 Filed 03/24/20 Page 1 of 3 PageID# 885




                      IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )                1:19cr59
               v.                             )
                                              )
DANIEL EVERETTE HALE                          )

                                         NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, May 22, 2020, at 11:00 a.m., the government

will move the Court to admit an anonymous writing as an admission of the Defendant (Dkt.54),

to exclude certain evidence, argument, and comment (Dkt. 56), and to allow redaction of certain

exhibits (Dkt. 58).

       By Order of November 27, 2019, this Court denied the motions referenced above without

prejudice, on the grounds that trial was months away and discovery was both voluminous and

ongoing. In its Order, however, the Court authorized the Government to renew the motions at a

more appropriate time if cause exists.

       The parties are now at a stage at which resolution of the outstanding issues is appropriate.

The motions referenced above were filed with the Court in September 2019, and have been fully

briefed by the parties. Moreover, the motions present some of the same issues that are presented

in the Government's motion under CIPA Section 6. As a result, resolution of these motions

(Dkts. 54, 56, and 58) may moot portions of the pending CIPA litigation. Accordingly, the

United States now renews the motions to admit an anonymous writing as an admission of the
  Case 1:19-cr-00059-LO Document 132 Filed 03/24/20 Page 2 of 3 PageID# 886




Defendant (Dkt.54), to exclude certain evidence, argument, and comment (Dkt. 56), and to allow

redaction of certain exhibits (Dkt. 58).

                                                  Respectfully submitted,

                                                  G. Zachary Terwilliger
                                                  United States Attorney


                                                  ________/s_________________
                                                  Gordon D. Kromberg
                                                  Assistant United States Attorney
                                                  Virginia Bar No. 33676
                                                  Assistant United States Attorney
                                                  Attorney for the United States
                                                  2100 Jamieson Avenue
                                                  Alexandria, VA 22314
                                                  (703) 299-3700
                                                  (703) 837.8242 (fax)
                                                  gordon.kromberg@usdoj.gov




                                              2
  Case 1:19-cr-00059-LO Document 132 Filed 03/24/20 Page 3 of 3 PageID# 887




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of March 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to all attorneys of record.


                                             ____________/s______________
                                             Gordon D. Kromberg
                                             Assistant United States Attorney
                                             Virginia Bar No. 33676
                                             Assistant United States Attorney
                                             Attorney for the United States
                                             2100 Jamieson Avenue
                                             Alexandria, VA 22314
                                             (703) 299-3700
                                             (703) 837.8242 (fax)
                                             gordon.kromberg@usdoj.gov




                                                3
